—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated April 4, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that the defendant created or had actual or constructive notice of the alleged dangerous condition which caused him to slip and fall (see, Mercer v City of New York, 88 NY2d 955; Cellini v Waldbaum, Inc., 262 AD2d 345; Moorman v Huntington Hosp., 262 AD2d 290). Thus, the defendant was entitled to summary judgment dismissing the complaint. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.